1

2

3

4

5

6

7                           UNITED STATES DISTRICT COURT

8                          EASTERN DISTRICT OF CALIFORNIA

9

10       JEAN LOGAN,                         No.   2:17-cv-01154-JAM-CKD
11                     Plaintiff,
12            v.                             ORDER SUSTAINING AWARD OF COSTS
13       USA WASTE OF CALIFORNIA, INC.
         a Delaware corporation; BARRY
14       SKOLNICK, an individual; MARK
         SCHWARTZ, an individual,
15
                       Defendants.
16

17           Plaintiff Jean Logan sued her former employer USA Waste of

18   California, Inc. and former supervisor Barry Skolnick (together,

19   “Defendants”) for wrongful termination and age and gender

20   harassment and discrimination.        This Court granted Defendants’

21   Motion for Summary Judgment and taxed costs against Plaintiff.

22   See ECF Nos. 47, 49, 52.        Plaintiff now moves this Court to

23   review and deny the award of costs.        Mot., ECF No. 53.

24           For the reasons set forth below, this Court DENIES

25   Plaintiff’s motion and sustains the award of costs.1

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for February 19, 2019.
                                      1
1          I.    FACTUAL ALLEGATIONS AND PROCEDURAL BACKGROUND

2        On November 20, 2018, following a hearing, this Court

3    granted Defendants’ Motion for Summary Judgment, finding as a

4    matter of law Plaintiff could not sustain her claims of gender or

5    age harassment or of failure to prevent harassment, and that she

6    had conceded all other asserted claims.       ECF Nos. 47, 49.     On

7    December 4, 2018, pursuant to Federal Rule of Civil Procedure

8    54(d)(1), 28 U.S.C. § 1920, and Local Rule 292, Defendants filed

9    their Bill of Costs requesting the clerk to tax costs in the

10   amount of $6,735.41 as verified by counsel and supported by an

11   Itemized Statement of Costs.    ECF Nos. Doc. 50, 51.      Plaintiff

12   did not submit objections to the Bill of Costs within seven days,

13   and on December 12, 2018, the clerk taxed costs against Plaintiff

14   in the amount of $6,735.41.     ECF No. 52.

15       On December 19, 2018, Plaintiff moved this Court to review

16   the taxing of costs pursuant to Local Rule 292(e), arguing the

17   gross disparity in financial resources between Plaintiff and

18   Defendants makes the imposition of costs inequitable.       Mot., ECF

19   No. 53.   Defendants oppose the motion.       Opp’n, ECF No. 57.

20
21                             II.    OPINION

22       Federal Rule of Civil Procedure 54(d)(1) provides, in

23   pertinent part: “Unless a federal statute, these rules, or a

24   court order provides otherwise, costs—other than attorney’s fees—

25   should be allowed to the prevailing party.”       Fed. R. Civ. P.

26   54(d)(1).   This rule creates a presumption that costs will be
27   taxed against the losing party, but “vests in the district court

28   discretion to refuse to award costs” if the losing party shows
                                        2
1    why costs should not be awarded.       Ass’n of Mexican–Am. Educators

2    v. State of California, 231 F.3d 572, 591–92 (9th Cir. 2000)

3    (en banc) (“AMAE”).   If the court declines to award costs, it

4    must “specify reasons” for denying costs.      AMAE, 231 F.3d at 591–

5    92 (citing Subscription Television, Inc. v. S. California Theater

6    Owners Ass’n, 576 F.2d 230, 234 (9th Cir. 1978)).       A losing

7    party’s “limited financial resources” is a valid reason for

8    declining to award costs to a prevailing party.      Id. at 592.

9        Plaintiff argues that the award of costs here is inequitable

10   because Logan is retired, has no present source of income beyond

11   her retirement savings, and her financial resources are very

12   limited compared to those of the prevailing parties.       Mot. at 3.

13   Plaintiff did not submit an affidavit or other evidence

14   demonstrating an inability to pay the costs taxed.      Defendants,

15   however, have provided ample support from the record suggesting

16   Plaintiff has the financial resources to pay the $6,735.41 in

17   costs.   Opp’n at 3–4.

18       The Court finds that an award of costs is not inequitable.

19   Moreover, Plaintiff’s reliance on AMAE, in which the Ninth

20   Circuit upheld the denial of costs where the losing party had
21   limited financial resources, is misplaced.      In AMAE, unlike here,

22   the record demonstrated that the losing party’s resources were

23   limited and the costs taxed were extraordinarily high.       AMAE, 231

24   F.3d at 593.   The Ninth Circuit also emphasized that, rather than

25   being an “ordinary” case in which “costs are to be awarded as a

26   matter of course,” AMAE was an “extraordinarily important” case
27   presenting “issues of the gravest public importance” with the

28   potential to affect “tens of thousands of Californians and the
                                        3
1    state’s public school system as a whole.”   Id.   While every case

2    is important, particularly to the litigants, this case is not the

3    type of “extraordinary” case described in AMAE.

4        Thus, after carefully reviewing and considering Defendants’

5    Bill of Costs, Plaintiff’s Motion, and Defendant’s Opposition,

6    this Court finds that the taxation of costs against Plaintiff in

7    the amount of $6,735.41 is reasonable.

8

9                               III.   ORDER

10       For the reasons set forth above, this Court DENIES

11   Plaintiff’s motion (ECF No. 53) and sustains the award of costs

12   (ECF No. 52).

13       IT IS SO ORDERED.

14   Dated: February 19, 2019

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                        4
